DETAILED ACTION
The applicant’s amendment filed on August 30, 2022 has been entered.

Election/Restrictions
Claims 11-13 and 15-18 are allowable. The restriction requirement of groups , as set forth in the Office action mailed on 07/22/2020 , has been reconsidered in view of the allowability of claims to the elected invention pursuant to MPEP § 821.04(a). The restriction requirement is hereby withdrawn as to any claim that requires all the limitations of an allowable claim. Specifically, the restriction requirement of groups is not withdrawn.  Claims 1-10 and 19-20 are cancelled because the claim(s) requires all the limitations of an allowable claim. 
In view of the above noted withdrawal of the restriction requirement, applicant is advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application.
Once a restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

The application has been amended as follows:

Referring to claims 1-10 and 19-20, cancel claims 1-10 and 19-20 (due to restriction requirement)

Allowable Subject Matter
Claims 11-13 and 15-18 are allowed.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
In response to the applicant's remarks and claim amendments made in the applicant’s amendment filed on August 30, 2022, and upon conclusion of a comprehensive search of the pertinent prior art, the Office indicates that the claims, as amended, are allowable.

Referring to claims 11-13 and 15-18, the prior art of record, taken alone or in combination, fails to teach or fairly suggest, in combining with other limitations recited in independent claim 1; the limitations “the antenna defining a radiative distribution pattern, the antenna comprising a helical antenna having an inner region defined by a winding diameter; a wire assembly positioned in close proximity to the antenna, while being in a side by side configuration so as to be spaced apart from the helical antenna, the wire assembly including: 3Appl. No. 16/746,934 Reply to Office Action mailed April 20, 2022a conductor having a first end and a second end, the conductor further including at least one conductive element extending between the first end and the second end, the at least one conductive element having a diameter that is smaller that is smaller than the winding diameter; and  an RF insulative wrap encircling the conductor between the first end and the second end, the RF insulative wrap comprising a magnetic sheet having a magnetic metal powder within a polymer matrix, the RF insulative wrap being spaced apart from the helical antenna, with the wire wrap being outside of the inner region of the helical antenna and spaced apart therefrom, so as to be in a side by side, separated, configuration with the helical antenna.” in combination with all other claimed limitation of base claim 1 has not been disclosed by prior art of record, taken alone or in combination.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
US20030210206 discloses in figures 1 and 6-7 that a wire assembly positioned in close proximity to the antenna, while being in a side by side configuration so as to be spaced apart from the helical antenna.

Communication
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PARESH H PAGHADAL whose telephone number is (571)272-5251.  The examiner can normally be reached on 7:00AM-4:00PM, Monday - Thursday.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Timothy Thompson can be reached on (571)272-2342.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/PARESH PAGHADAL/Primary Examiner, Art Unit 2847